*767OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order modified with costs to appellants, by reinstating the determination of the commissioner as to the second charge and remitting the matter to Supreme Court, Suffolk County, with directions to remand to the commissioner for imposition of penalty as to the second charge alone. As so modified, order affirmed. We agree with the Appellate Division that the determination suspending and demoting the petitioner on the ground that the petitioner failed to investigate and report on an incident which occurred on his employer’s premises is not supported by substantial evidence. There is substantial evidence, however, to sustain the charge of insubordination arising from the petitioner’s disavowal of any knowledge of the incident to his superior.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.